Matthew M. Levy, J.
Insofar as the committee seeks permission to withdraw $25 monthly from the estate of the alleged incompetent “ for the maintenance and support of the incompetent person ”, such as “ the purchase of clothing, stockings, underwear, and other sundry items necessary ” for her, the application is denied. The court appoints a committee of the person and property of an incompetent for the purpose of taking care of his physical well-being and of his estate. The court is not to be expected to assume the committee’s functions or tasks or to perform the committee’s duties. It is the committee’s responsibility, under bond, to administer the affairs of the incompetent, not to ask the court to administer them for him. The court should not be requested or required, as each disbursement is about to be or has been made, to authorize or ratify proper payment for reasonable expenses of a normal and ordinary nature. The court will, of course, proceed in its usual supervisory fashion. It is for the committee, taking into account all the facts and circumstances, to make proper expenditures for the benefit of the incompetent, and it is the committee who must assume the responsibility therefor. Their propriety in any case is subject to the court’s determination on an accounting by the committee.
Insofar as the committee applies for leave to purchase a cemetery plot and to provide for funeral services for the incompetent, that is another matter. Although, in view of the.apparent age of the incompetent, there would seem to be no immediate or even compelling necessity for such plans, life is uncertain and preparatory arrangements for such purposes are in order and will probably avoid the added expense sometimes occasioned by the emergency pressure of grief and haste incident to sudden and unprepared-for death. This procedure does not involve passing in advance upon the ordinary, normal living expense of the ward. The committee’s desire here is to make a necessary *166reservation for the incompetent alongside the burial ground of her parents, one of whom is already deceased, and to have the family society he in charge of the funeral services. The request for $250 for these purposes is reasonable, and is allowed. Settle order, which shall include a reasonable fee for legal services.